

116 S1590 ES: Rescuing Animals With Rewards Act of 2019
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS1st SessionS. 1590IN THE SENATE OF THE UNITED STATESAN ACTTo amend the State Department Basic Authorities Act of 1956 to authorize rewards for thwarting
			 wildlife trafficking linked to transnational organized crime, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Rescuing Animals With Rewards Act of 2019 or the RAWR Act. 2.Findings; sense of congress (a)FindingsCongress finds the following:
 (1)Wildlife trafficking is a major transnational crime that is estimated to generate over $10,000,000,000 a year in illegal profits and which is increasingly perpetrated by organized, sophisticated criminal enterprises, including known terrorist organizations.
 (2)Wildlife trafficking not only threatens endangered species worldwide, but also jeopardizes local security, spreads disease, undermines rule of law, fuels corruption, and damages economic development.
 (3)Combating wildlife trafficking requires a coordinated and sustained approach at the global, regional, national, and local levels.
 (4)Congress stated in the Eliminate, Neutralize, and Disrupt Wildlife Trafficking Act of 2016 (Public Law 114–231) that it is the policy of the United States to take immediate actions to stop the illegal global trade in wildlife and wildlife products and associated transnational organized crime.
 (b)Sense of CongressIt is the sense of Congress that the Department of State’s rewards program is a powerful tool in combating sophisticated international crime and that the Department of State and Federal law enforcement should work in concert to offer rewards that target wildlife traffickers.
 3.Wildlife trafficking prevention rewards programSubparagraph (B) of section 36(k)(5) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2708(k)(5)) is amended by inserting wildlife trafficking (as defined by section 2(12) of the Eliminate, Neutralize, and Disrupt Wildlife Trafficking Act of 2016 (16 U.S.C. 7601(12); Public Law 114–231)) and after includes.Passed the Senate October 22, 2019.Secretary